 



THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

 

 

US $84,250.00

 

 

RICH PHARMACEUTICALS, INC.

8% CONVERTIBLE REDEEMABLE NOTE DUE JUNE 8, 2017

BACK END NOTE

 

FOR VALUE RECEIVED, Rich Pharmaceuticals, Inc. (the “Company”) promises to pay
to the order of LG CAPITAL FUNDING, LLC and its authorized successors and
permitted as- signs ("Holder"), the aggregate principal face amount of Eighty
Four Thousand Two Hundred Fifty dollars exactly (U.S. $84,250.00) on June 8,
2017 ("Maturity Date") and to pay interest on the principal amount outstanding
hereunder at the rate of 8% per annum commencing on June 8, 2016. The interest
will be paid to the Holder in whose name this Note is registered on the records
of the Company regarding registration and transfers of this Note. The principal
of, and interest on, this Note are payable at 1218 Union Street, Suite #2,
Brooklyn, NY 11225, initially, and if changed, last appearing on the records of
the Company as designated in writing by the Holder hereof from time to time. The
Company will pay each interest payment and the outstanding principal due upon
this Note before or on the Maturity Date, less any amounts required by law to be
deducted or withheld, to the Holder of this Note by check or wire transfer
addressed to such Holder at the last address appearing on the records of the
Company. The forwarding of such check or wire transfer shall constitute a
payment of outstanding principal hereunder and shall satisfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check or wire transfer. Interest shall be payable in Common Stock (as
defined below) pur- suant to paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.                  This Note is exchangeable for an equal aggregate principal
amount of Notes of different authorized denominations, as requested by the
Holder surrendering the same. No service charge will be made for such
registration or transfer or exchange, except that Holder shall pay any tax or
other governmental charges payable in connection therewith.

 1 

 



 

2.                  The Company shall be entitled to withhold from all payments
any amounts required to be withheld under applicable laws.

 

3.                  This Note may be transferred or exchanged only in compliance
with the Securities Act of 1933, as amended ("Act") and applicable state
securities laws. Any attempted transfer to a non-qualifying party shall be
treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 4(a) hereof, in addition to the requirements set forth in Section
4(a), and any prospective transferee of this Note, also is required to give the
Company written confirmation that this Note is being converted ("Notice of
Conversion") in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 

4.                  (a) The Holder of this Note is entitled, at its option, at
any time after 180 days, to convert all or any amount of the principal face
amount of this Note then outstanding into shares of the Company's common stock
(the "Common Stock") at a price ("Conversion Price") for each share of Common
Stock equal to 50% of the lowest trading price of the Common Stock as reported
on the National Quotations Bureau OTC MARKETS exchange which the Company’s
shares are traded or any exchange upon which the Common Stock may be traded in
the future ("Exchange"), for the twenty prior trading days including the day
upon which a Notice of Conversion is received by the Company or its transfer
agent (provided such Notice of Conversion is delivered by fax or other
electronic method of communication to the Company or its transfer agent after 4
P.M. Eastern Standard or Daylight Savings Time if the Holder wishes to include
the same day closing price). If the shares have not been delivered within 3
business days, the Notice of Conversion may be rescinded. Such conversion shall
be effectuated by the Company delivering the shares of Common Stock to the
Holder within 3 business days of receipt by the Company of the Notice of
Conversion. Accrued but unpaid interest shall be subject to conversion. No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded to the nearest
whole share. To the extent the Conversion Price of the Company’s Common Stock
closes below the par value per share, the Company will take all steps necessary
to solicit the consent of the stockholders to reduce the par value to the lowest
value possible under law. The Company agrees to honor all conversions submitted
pending this increase. In the event the Company experiences a DTC “Chill” on its
shares, the conversion price shall be decreased to 40% instead of 50% while that
“Chill” is in effect. If the Company violates Section 4(e) of the Securities
Purchase Agreement between the parties dated June 8, 2016, the conversion price
shall be 30% instead of 50% and the prepay premium under this Note shall
increase to 170%. In no event shall the Holder be allowed to effect a conversion
if such conversion, along with all other shares of Company Common Stock



 2 

 

beneficially owned by the Holder and its affiliates would exceed 9.9% of the
outstanding shares of the Common Stock of the Company. 

 

(b)               Interest on any unpaid principal balance of this Note shall be
paid at the rate of 8% per annum. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

(c)               This Note may not be prepaid, except that if the $84,250 Rule
144 convertible redeemable note issued by the Company of even date herewith is
redeemed by the Company within 6 months of the issuance date of such Note, all
obligations of the Company under this Note and all obligations of the Holder
under the Holder Issued Note will each be automatically be deemed satisfied and
this Note and the Holder Issued Note will be automatically be deemed cancelled
and of no further force or effect.

 

(d)               Upon (i) a transfer of all or substantially all of the assets
of the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale
Event"), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e)               In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as deter- mined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

 3 

 

5.                  No provision of this Note shall alter or impair the
obligation of the Company, which is absolute and unconditional, to pay the
principal of, and interest on, this Note at the time, place, and rate, and in
the form, herein prescribed.

 

6.                  The Company hereby expressly waives demand and presentment
for payment, notice of non-payment, protest, notice of protest, notice of
dishonor, notice of acceleration or intent to accelerate, and diligence in
taking any action to collect amounts called for hereunder and shall be directly
and primarily liable for the payment of all sums owing and to be owing hereto.

 

7.                  The Company agrees to pay all costs and expenses, including
reasonable attorneys' fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

8.If one or more of the following described "Events of Default" shall occur:

 

(a)               The Company shall default in the payment of principal or
interest on this Note or any other note issued to the Holder by the Company; or

 

(b)               Any of the material representations or warranties made by the
Company herein or in any certificate or financial or other written statements
heretofore or hereafter furnished by or on behalf of the Company in connection
with the execution and delivery of this Note, or the Securities Purchase
Agreement under which this note was issued shall be false or misleading in any
respect; or

 

(c)               The Company shall fail to perform or observe, in any respect,
any material covenant, term, provision, condition, agreement or obligation of
the Company under this Note or any other note issued to the Holder; or

 

(d)               The Company shall (1) admit in writing its inability to pay
its debts generally as they mature; (2) make an assignment for the benefit of
creditors or commence proceedings for its dissolution; (3) apply for or consent
to the appointment of a trustee, liquidator or re- ceiver for its or for a
substantial part of its property or business; (4) file a petition for bankruptcy
relief, consent to the filing of such petition or have filed against it an
involuntary petition for bankruptcy relief, all under federal or state laws as
applicable; or

 

(e)               A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged with- in sixty (60) days after such
appointment; or

 

(f)                Any governmental agency or any court of competent
jurisdiction at the in- stance of any governmental agency shall assume custody
or control of the whole or any substantial portion of the properties or assets
of the Company; or

 

(g)Unless the judgment or litigation has been previously disclosed in the



 4 

 

Company’s filings with the Securities and Exchange Commission, One or more money
judgments, writs or warrants of attachment, or similar process, in excess of
fifty thousand dollars ($50,000) in the aggregate, shall be entered against the
Company or any of its properties or other assets and shall remain unpaid,
unvacated, unbonded or unstayed for a period of fifteen (15) days or in any
event later than five (5) days prior to the date of any proposed sale
thereunder; or

 

 

(h)Intentionally Left Blank; or

 

(i)                 The Company shall have its Common Stock delisted from a
trading market (including the OTC BB market or the OTC Markets) or, if the
Common Stock trades on an exchange, then trading in the Common Stock shall be
suspended for more than 10 consecutive days or ceases to file its 1934 act
reports with the SEC;

 

(j)Intentionally Left Blank;

 

(k)               The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or

 

(l)                 The Company shall not replenish the reserve set forth in
Section 12, with- in 5 business days of the request of the Holder; or

 

(m)The Company’s Common Stock has a closing bid price of less than

$0.0006 per share for at least 5 consecutive trading days; or

 

(n)               The aggregate dollar trading volume of the Company’s Common
Stock is less than thirty thousand dollars ($30,000.00) in any 5 consecutive
trading days; or

 

(o)               The Company shall cease to be “current” in its filings with
the Securities and Exchange Commission; or.

 

(p)               The Company shall lose the “bid” price for its stock and a
market (including the OTCBB marketplace or other exchange)

 

Then, or at any time thereafter, unless cured (except for 8(m) and 8(n) which
are incurable de- faults, the sole remedy of which is to allow the Holder to
cancel both this Note and the Holder Issued Note, and in each and every such
case, unless such Event of Default shall have been waived in writing by the
Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, en- force
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the penalty shall be $250 per
day the shares are not issued beginning on the 4th day after the conversion
notice was delivered to the Company. This penalty shall increase to $500 per day
beginning on the 10th day. The penalty for a breach of Section 8(p) shall be an
increase of the outstanding principal amounts by 20%. In case of a breach of
Section 8(i), the outstanding principal due under this Note shall increase by
50%. Further, if a breach of Section 8(o) occurs or is continuing after the 6
month anniversary of the Note, then the Holder shall be entitled to use the
lowest closing bid price during the delinquency period as a base price for the
conversion. For example, if the lowest closing bid price during the delinquency
period is $0.01 per share and the conversion discount is 50% the Holder may
elect to convert future conversions at $0.005 per share. If this Note is not
paid at maturity, the outstanding principal due under this Note shall increase
by 10%.

 5 

 



 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

Make-Whole for Failure to Deliver Loss. At the Holder’s election, if the Company
fails for any reason to deliver to the Holder the conversion shares by the by
the 3rd business day following the delivery of a Notice of Conversion to the
Company and if the Holder incurs a Failure to Deliver Loss, then at any time the
Holder may provide the Company written notice indicating the amounts payable to
the Holder in respect of the Failure to Deliver Loss and the Company must make
the Holder whole as follows:

Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of conversion shares)]

 

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

 

9.                  In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

10.              Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.              The Company represents that it is not a “shell” issuer and has
never been a “shell” issuer or that if it previously has been a “shell” issuer
that at least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. The Company will
instruct its counsel to either (i) write a Rule 144 or similar opinion to allow
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel, provided such legal opinion is, in the reasonable
determination of Company counsel, factually and legally correct.

 6 

 



 

12.            Prior to cash funding of this Note, The Company will issue
irrevocable transfer agent instructions reserving 3x the number of shares of
Common Stock necessary to allow the holder to convert this note based on the
discounted conversion price set forth in Section 4(a) herewith. The reserve
shall be replenished as needed to allow for conversions of this Note using said
3x reserve. Upon full conversion of this Note, the reserve representing this
Note shall be cancelled. The Company will pay all transfer agent costs
associated with issuing and delivering the shares. If such amounts are to be
paid by the Holder, it may deduct such amounts from the Conversion Price.
Conversion Notices may be sent to the Company or its transfer agent via electric
mail.

 

13.              The Company will give the Holder direct notice of any corporate
actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.              This Note shall be governed by and construed in accordance with
the laws of New York applicable to contracts made and wholly to be performed
within the State of New York and shall be binding upon the successors and
assigns of each party hereto. The Holder and the Company hereby mutually waive
trial by jury and consent to exclusive jurisdiction and venue in the courts of
the State of New York or in the Federal courts sitting in the county or city of
New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 7 

 



 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

 Dated: 6/8/2016

 

 

RICH PHARMACEUTICALS, INC.

By: /s/ Ben Chang

Title: CEO

 



 8 

 

EXHIBIT A

 

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $_____ of the above Note
into _____ Shares of Common Stock of Rich Pharmaceuticals, Inc. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 



Date of Conversion: ____________________

Applicable Conversion Price: _____________________

Signature: _____________________

[Print Name of Holder and Title of Signer]

Address: _____________________

_____________________

 

SSN or EIN:  _____________________

Shares are to be registered in the following name: _____________________

Name: _____________________

Address: _____________________

Tel:_____________________

Fax: _____________________

SSN or EIN: _____________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: _____________________

Address: _____________________



 9 

 

